Title: Enclosure: Gouverneur Morris to William Short, 14 November 1792
From: Morris, Gouverneur
To: Short, William



Paris 14 November 1792
My dear Sir

I have already acknowleged yours of the twenty sixth and twenty seventh of last Month. I will now reply to them. And first I have just written to the Commissaries of the Treasury desiring a Copy of the Entry made in their Books of the Payment in question. Secondly I must inform you that my Reluctance has arisen from a Circumstance highly disagreable and which in my Situation you would have felt I think as I did. The Ministry had taken up the Idea that the Management of what relates to the Debt was in my Hands and that you acted in Consequence of Directions from me. They wish’d me to do things which were by no Means in my Power. I endeavor’d to undeceive them but in vain. Every step I took in Relation to it however indifferent was considered as a Proof of their Hypothesis and they treated my Refusal as a Disavowal of the late Revolution. I assured them that I could neither adopt nor reject it being merely an Agent &ca. &ca. but this answer’d little Purpose and the whole Council are personally my Enemies. You may say that they are unreasonable & the like but that does not alter the Thing. This Inconvenience however which is no small one under the Circumstances in which I have liv’d for the last three Months and which has I know excited Representations in America to my Disadvantage, this Inconvenience would not have prevented me from complying with your Wishes if I could have conceiv’d that any valuable End would be answerd and I now comply meerly to satisfy you. My Manner of viewing the Object has ever been the same. Either they entered the Sum in question at the Time I wrote or they did not. Enter it in Livres they must if they keep Books of Account like other People. And if they enter it at the Sum I mention’d they give the Credit you desire. If they do not enter it at that Sum there is a question open on their Letter to me and on my Answer. When shall this question be settled, and with whom? In my opinion it would be settled, in common with all other questions relating to the Debt, when the final Settlement thereof is made. And I found that opinion upon the following simple Reason; that in such final Settlement all anterior Payments must of Course come in question, if the United States continue in the Disposition to pay the Depreciation: for if, for Argument Sake, a Stipulation were made now (or it had been made at any Time since you left Paris) that a Million of real Money should wipe off two Millions of the Debt, I do suppose that afterwards the Government in claiming the Indemnity would be as well founded in stating the Loss of a Million on that Transaction, as in stating any other Loss sustained. If in one Case we could reply, there is your Agreement (to which it might always by the bye be objected that Governments being like orphans ought not to suffer by the Malfeisance of their Guardians) in the other Case we could reply (and I think with far greater Force) there is your Law according to which you have paid and according to which on every Principle of Justice you are bound to receive. Observe that I do not put in question here the Authority of the present Government: first because it would only complicate the Subject, and secondly because I do not think it necessary to raise that question. But if it be raised, you will easily see that it must enforce my Observations.
You tell me that in all Events the Evidence of the Payment made in Amsterdam would have been by a Bill on the Commissaries of the Treasury. In that Case the Manner of doing Business is different from that with which I have been hitherto acquainted: and I must add different from what you considered as proper; because you in the first Instance desired a Receipt. I cannot but think that the natural and simple Mode of concluding that Business would have been to have taken the Receipt of Hoguer Grand and Company for bf 1.625.000 paid by Order of Mr. Short in Conformity to the Agreement made between the Commissaries of the Treasury and Mr. Morris. When the Bankers of the United States made their former Payments at Amsterdam it was perfectly regular to take Bills which of Course ascertaind both the Relation between Florins and Livres and the Period at which the latter should be carried to Account but when by previous Agreement these Points were already adjusted it appears to me that the taking of a Bill of Exchange instead of a Receipt could tend only to undo what had been done. However the Thing is over and it is vain to look back I am oblig’d to repeat because you seem not to have entered fully into the Ideas which I meant to convey. You certainly do not when you contrast that of making Payment at leizure with the Delay which took Place without making any Payment at all but with holding it altogether upon a Contingency foreign to the Convention which was by that Payment to be compleated. By Paying at leizure I meant and could only be supposd to mean such Delay as could procure the Bank Money without raising the Agio and this was of Course but a short Period and might be only a Day if on the Exchange there should be more Venders than Purchasers of Bank Money. When I remark on these Things to you it is not that I think the Transaction cannot substantially be supported and I have endeavor’d to support it always on it’s true Ground. But I am persuaded that if ever a question be rais’d it will be as follows. The Agreement made by Mr. Morris became void because Mr. Short would not and did not comply with it but withheld the Payment untill a particular Kind of Receipt should be given which the Circumstances of the french nation could by no Means permit. Afterwards a Payment was made which as to the Sum in florins was the same with that agreed on but the Proof that it was not the same in other Respects nor made in pursuance of that Agreement is that a Bill was taken on the Commissaries of the Treasury for he Amount. This Bill passed to a third Person would have constituted a Claim on instead of a Payment to the Government and of Course it was not untill the Bill was receivd by the Commissaries that the Payment was made and of Course that Payment was of the Value of that Day and to the Government of that Day.
The question you raise respecting the Obligations really and truly appears to me of mere Indifference. If we could purchase these Obligations for a thousand Guineas would the United States consider that as a Payment would it be so considered by the french Government or by that great Public which judges between Sovereign Powers? I think not. And in like manner tho after full Payment the Obligations should remain where they are no Claim could in my Opinion be rais’d upon them. Now this which may at first Sight strike you perhaps as a Pertness of Reply is connected with some other important Truths. It was propos’d to make over these Obligations to an Individual or Company in Payment of some Contract or otherwise and I was consulted. I declar’d that the United States would never ratify any Bargain respecting those Obligations made without their Concurrence that the Obligations did not constitute but only evidence the Debt which would be acknowleg’d without such Evidence and paid when due not to those who either rightfully or wrongfully might become possest of the Obligations but to our real Creditor who might then settle according to Right and Justice with the Individual or Company. I have Reason to beleive that this also is among the Causes of Disatisfaction which prevails with the Ministry as to me but I care not. I shall pursue the strait Line regardless of Consequences; and I cannot while in the Profession of those which are my real Sentiments and which will I think on Reflection be yours also. I cannot I say higgle about the Possession of Papers which in my Conscience I beleive to be of very little Importance.
However to resume (according to the fashionable Phraseology) you have the best imaginable occasion of setling all these things in your own Way. Mr. Carmichael is very urgent that you should go on to Madrid he has written so to you and mentions it to me in the Fear that his Letters to you may have miscarried. I consider the present Moment as particularly favorable to a Treaty with Spain and I dare say the same thing will strike you forcibly. Of course I shall expect that you will take this City in your Way. You will find it much Changd from what it was; but you will find one Person in it very glad to see you and to reiterate to you the Assurances of the Regard with which he is yours

Gouv Morris

